 In the MatterOfWESTINGHOUSEELECTRICCORPORATION, GENERALELECTRIC COMPANY, EMPLOYERSandINTERNATIONAL ASSOCIATION OFMACHINISTS, PETITIONERCases Nos.21-RC-808, 21-RC-809.-Decided February 3, 1950DECISIONANDORDERUpon amended petitions duly filed, a hearing was held before BenGrodsky, hearing officer?The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.2Upon the entire record in this case, the Board finds :1.Among many other activities, both Westinghouse and GeneralElectric engage in the manufacture of steam turbine generators. Suchunits are produced in their factories in Pennsylvania and New York,respectively, and are customarily built to the specifications of pur-chasers, usually utility companies or municipalities furnishing electricpower.Some of Westinghouse's and General Electric's sales con-tracts provide for direct installation of the steam turbine generatorsby the manufacturer.The units sought by the Petitioner comprise machinists engaged insuch installations for Westinghouse and General Electric, in the areaunder the engineering supervision of their respective Los Angelesoffices.Since January 1947, both manufacturers have installed a num-ber of generators at the Harbor Steam Plant of the City of LosAngeles and. the Redondo Beach Plant of Edison of Southern Cali-fornia, also in the Los Angeles area.These generators, of very greatvalue, were all shipped from the eastern factories of the two manu-facturers.We have previously asserted jurisdiction over both thesei The two cases were consolidated beforehearing.At the hearing,Petitionerwaspermitted to amend the unit descriptions in both petitions.2United Brotherhood of Carpenters,Joinersand Helpersof America,A. F. L., was per-mitted tointerveneonly as to the General Electriccase(21-RC-808).Intervention asto the Westinghousecase (21-RC-809) wasdenied forlack ofshowing ofinterest.Atthe close of its case,Westinghouse moved to sever the twocases.The motion was properlydenied because,except asto the Employer, identicalparties are involved,and the issuesin both casesare fundamentally the same.Wefind that Westinghouse has in no wisebeen prejudiced by the consolidation.88 NLRB No. 105.502 WESTINGHOUSE ELECTRIC CORPORATION503Employers and, with respect to Westinghouse, jurisdiction was re-cently asserted in a case which was limited to this phase of the Com-pany's business, arising out of the installations of steam turbine gen-erators at Redondo Beach.3The Employers admit, and we find, thatthey are engaged in operations affecting commerce within the meaningof the National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employers.3.No question affecting commerce exists concerning the represen-tation of employees of the Employers within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:BothWestinghouse and General Electric have completed theirinstallations at the Harbor Steam Plant and the Redondo Beach Plant.Westinghouse has no orders on its books for future installation ofsteam turbine generators in the area.Although it is currently nego-tiating with a prospective customer in the area for future purchaseof such units, there is no certainty that it will be successful, or if suc-cessful that the contract will provide for installation by Westinghouse.Such a provision is optional with the customer, who may either installthe generator itself or utilize the services of a general contractor,though in either case under the general supervision of Westinghouse.In the event that a sales contract is executed which provides for instal-lation by Westinghouse, no work would be available for the machin-ists before 1952, because units of the type involved in the negotiationscould not be built in less time 4General Electric has also completed all its installations at the Har-bor Steam Plant and the Redondo Beach Plant. The record dis-closes that in January 1950, it was to begin two other installations inthe area supervised by its Los Angeles office.The period required forcompleting these installations was estimated at 60 to 90 days.Aftertheir completion, General Electric will not again be engaged in in-stalling steam turbine generators in the area until sometime in 1952,when two projects are scheduled.Westinghouse and General Electric employ no installation ma-chinists, except when required for a specific installation job.West-inghouse now has none on its payrolls and after March 31, 1950, ifwork proceeds as anticipated, General Electric will have none.As3 LosAngeles Building and Construction Trades Council,A. F. L.andLloyd M. Mash-burn, Its Agent; Millwright and Machinery ErectorsLocal1607 of the United Brotherhoodof Carpenters and Joiners of America,A. F. L.; and Herman F. Barbaglia,itsAgent, andInternational Association of Machinists for its Local Lodge1235, 83 NLRB 477.4The time required for building steam turbine generators varies from 18 months for thesmaller units to from 24 to 36 months for larger ones. 504DECISIONSOF NATIONAL LABORRELATIONS BOARDit appears that employment of all the workers concerned has eitheralready terminated or will terminate very soon,and employment witheither Employer will not again be available to them in the near future,we believe no useful purpose would be accomplished by proceedingto a determination of representatives at this time.'Accordingly, weshall dismiss both petitions.ORDERIT IS HEREBY ORDERED that the petitions filed herein be, and theyhereby are, dismissed.5Todd-Galveston Dry Docks, Inc.,54 NLRB 625;spartonTeleoptic Company,81 NLRB1228.